          Case 1:18-cv-10086-ADB Document 76 Filed 10/12/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 ROGER BOWERS, Individually and On
 Behalf of All Others Similarly Situated,           Case No. 1:18-cv-10086-ADB

                        Plaintiff,

        v.

 TESARO INCORPORATED, LEON O.
 MOULDER JR. and TIMOTHY R.
 PEARSON,

                        Defendants.


             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Court-appointed Lead Plaintiff,

Zev Crawley, through his undersigned counsel, hereby provides this notice of voluntary dismissal

of this action without prejudice.


Dated: October 12, 2018                     Respectfully submitted,

                                            /s/ Sharan Nirmul
                                            KESSLER TOPAZ
                                            MELTZER & CHECK LLP
                                            Sharan Nirmul (admitted pro hac vice)
                                            Johnston de F. Whitman, Jr. (admitted pro hac vice)
                                            Evan R. Hoey (admitted pro hac vice)
                                            280 King of Prussia Road
                                            Radnor, PA 19087
                                            Telephone: (610) 667-7706
                                            Facsimile: (610) 667-7056
                                            snirmul@ktmc.com
                                            jwhitman@ktmc.com
                                            ehoey@ktmc.com

                                            Counsel for Lead Plaintiff Zev Crawley and Lead
                                            Counsel for the Class

                                            MURPHY ANDERSON PLLC
                                            Michael T. Anderson (BBO #645533)


                                                1
         Case 1:18-cv-10086-ADB Document 76 Filed 10/12/18 Page 2 of 2



                                            33 Harrison Ave., 7th Floor
                                            Boston, MA 02111
                                            Telephone: (617) 227-5720
                                            manderson@murphypllc.com

                                            Liaison Counsel for the Class




                               CERTIFICATE OF SERVICE

       I, Sharan Nirmul, hereby certify that on October 12, 2018, a true and correct copy of the
foregoing Notice of Voluntary Dismissal Without Prejudice has been filed electronically with the
Clerk of Court, is available for viewing and downloading from the ECF system, and will be served
by operation of the Court’s ECF system to all counsel of record.

Dated: October 12, 2018                     /s/ Sharan Nirmul
                                            Sharan Nirmul




                                               2
